Title: To Thomas Jefferson from David Austin, 1 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Sir/.
                  Phila: June 1st: 1801.—
               
               The letter of Mr: Humphries enclosing other communications from Mr. OBrien & Mr: Cathcart, Agents of the United States among the Barbarians, falling under my eye this morning, as copied from the “Supplement to the National Intelligencer,” printed at the Seat of Government; induces me to quicken the operations of my pen.
               
               I suppose these communications will warm yr: blood agt. these unprovoked Aggressors; Be it so!—Still your own honor, & the safety of the Squadron, & the success of the enterprise depends upon the point of departure from wh: the enterprise shall view its object.
               It is warming to our National blood to hear how our Agents are danced about upon the fingers of those sons of plunder; & yet the evil may be (judging from former attempts) hard to correct. Of consequence it is treason against our Nation against yr: own honor & the ultimate good of mankind; not to possess yourself of every source of information, needful, nay indispensable! for an accurate calulation upon, & for a correct execution of the objects of so complicated an enterprise.
               As things stand, what can you promise the Nation, over which your Sceptre is extended; but the permanent expense of a permanent naval establishment in the Mediterranean? The expense would be heavier than the tribute: & the tribute is already the heaviest curse that hangs upon our hand.
               The Shadow of expence, wh: the Chart of proceeding claims, is unworthy of a thought, when weighed with the tribute demanded; tribute doubled, and National character cast down.
               The “twenty five thousand dollars” offered in the Bills of Cathcart for time for National interview, is more than is now demanded for an instrument that will teach how to catch these Barbarians, “as a Man catcheth flies.”
               Let the fire of the occasion obtain its full play: but take heed that your aim is not taken in the dark.—
               With all due esteem
               
                  
                     David Austin
                  
               
            